NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

XIUMAN WAN,                                     No.    16-73549

                Petitioner,                     Agency No. A075-759-065

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Xiuman Wan, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, Najmabadi v. Holder, 597


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Wan’s motion to reopen as

untimely where the motion was filed seven years after the BIA’s final order, see

8 C.F.R § 1003.2(c)(2), and where Wan failed to demonstrate changed country

conditions in China to qualify for the regulatory exception to the time and number

limitations for filing a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see also

Najmabadi, 597 F.3d at 987-90 (petitioner failed to show evidence was

“qualitatively different” to warrant reopening).

      PETITION FOR REVIEW DENIED.




                                          2                                    16-73549